DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of 
wherein the user interface includes a visual screen, and the mobile device includes an augmented reality feature configured to superimpose a hidden component of the at least one component upon the visual screen (as per claim 11)
wherein the mobile device includes goggles and the visual screen is integrated upon at least one lens of the googles (as per claim 12)
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure 
“results module” in claim 1-17.
“optimization module” in claim 1-17.
“device module” in claim 1-17.
“user device” in claim 1-17.
“mobile device” in claim 1-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the mobile device".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US Pat No. 9,017,461), hereinafter referred to as Kates, in view of Quam et al. (US 20150127174), hereinafter referred to as Quam.
Re claim 1 and 16-17, Kates teaches a service system for an air conditioning system, the service system comprising:
a controller (e.g. 904) including a processor (e.g. 904) and an electronic storage medium (implicit in order to store the system parameters; e.g. C32-lns 53-56); specification data (e.g. C32-lns 53-56, “programmed parameters include the type of refrigerant, the compressor specifications, the condenser specifications, the evaporator specifications, the duct specifications, the fan specifications”) stored in the electronic storage medium and applied by the processor, the specification data including information pertaining to at least one component of the air conditioning system;
a results module stored in the electronic storage medium and executed by the processor, the result module configured to receive a sensor signal (claim 3, power consumption) indicative of an operating condition and claim 3, “electrical sensor measuring an electrical quantity indicative of power consumption”), and determine a need for service (claim 11, “that service needs to be performed”);
Kates does not explicitly teach the limitation of an optimization module stored in the electronic storage medium and executed by the processor, the optimization module configured to apply the specification data, the need for service from the results module, and allocate a discipline of a plurality of disciplines relative to the service.
However, Quam teaches a service system for an air conditioning system comprising an optimization module stored in the electronic storage medium and executed by the processor, the optimization module configured to apply the specification data, the need for service from the results module, and allocate a discipline of a plurality of disciplines relative to the service (e.g. ¶ 163-173, “The prioritization of data and/or information, as discussed herein, may allow a contractor to organize and/or plan their day. Additionally, or alternatively, such prioritization may provide directionally correct next steps for addressing and/or resolving abnormal operations of HVAC systems 130 that impact customers' comfort and/or peace of mind, while optimizing HVAC operation through pro-active upkeep”).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Kates and integrated an optimization module stored in the electronic storage medium and executed by the processor, the optimization module configured to apply the specification data, the need for service from the results module, and allocate a discipline of a plurality of disciplines relative to the service, as taught by Quam, in order to prioritize the service need.
Kates does not explicitly teach the limitation of including a central treatment unit and a plurality of zoned segments each adapted to condition air in respective zones and the components and sensor provided for each zone; wherein each one of the plurality of zoned segments include a Variable Air Volume (VAV) assembly, and the central treatment unit is an Air Handling Unit (AHU); wherein the sensor includes an air flow sensor of the VAV assembly. However, the examiner takes official notice that the use of a central treatment unit and a plurality of zoned segments each adapted to condition air in respective zones and components and sensor provided for each zone; wherein each one of the plurality of zoned segments include a Variable Air Volume (VAV) assembly, and the central treatment unit is an Air Handling Unit (AHU); wherein the sensor includes an air flow sensor of the VAV assembly is well known in the art. Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Kates and integrated the service system a central treatment unit 

Re claim 2, Kates, as modified, teaches the service system set forth in claim 1. The limitation of discipline data stored in the electronic storage medium and applied by the optimization module (the examiner notes that discipline data is directed to non-functional descriptive material which should not be given patentable weight1). Quam further teaches the limitation of wherein the optimization module is configured to assign a field technician to the need for service based on the allocated discipline (e.g. ¶ 172).

Re claim 3, Kates, as modified, teaches the service system set forth in claim 2. Quam further teaches comprising: a device module programmed into a user device (e.g. 203), and configured to communicate with the optimization module (e.g. 110).

Re claim 4, Kates, as modified, teaches the service system set forth in claim 3. Quam further teaches wherein the user device includes a user interface (screen of user device) configured to communicate with the field technician.

Re claim 5, Kates, as modified, teaches the service system set forth in claim 4. Quam further teaches wherein the user interface is configured to output service information associated with the need for service relative to a specific zoned segment of the plurality of zoned segments (the examiner notes that service information is directed to non-functional descriptive material which should not be given patentable weight; further 204 does provide the contractor with such information).

Re claim 6-8, Kates, as modified, teaches the service system set forth in claim 5. Quam further teaches wherein the service information includes data corresponding to a building information model of the specification data; wherein the service information includes data corresponding to a building topology of the specification data the examiner notes that service information is directed to non-functional descriptive material which should not be given patentable weight).

Re claim 9, Kates, as modified, teaches the service system set forth in claim 4. Quam further teaches wherein the optimization module is configured to receive a progress feedback report from the field technician via the mobile device (see report cards 60 and 61).
Re claim 11-12, Kates, as modified, teaches the service system set forth in claim 4. Kates, as modified, does not explicitly teach the limitation of wherein the user interface includes a visual screen, and the mobile device includes an augmented reality feature configured to superimpose a hidden component of the at least one component upon the visual screen; wherein the mobile device includes goggles and the visual screen is integrated upon at least one lens of the googles. However, the examiner takes official notice that augmented reality and the implement ability of such are well known and fall within the realm of common knowledge. Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Kates and integrated wherein the user interface includes a visual screen, and the mobile device includes an augmented reality feature configured to superimpose a hidden component of the at least one component upon the visual screen; wherein the mobile device includes goggles and the visual screen is integrated upon at least one lens of the googles, in order to enhance the user experience while accessing the information.

Re claim 13-14, Kates, as modified, teaches the service system set forth in claim 4. Kates, as modified, does not explicitly teach the limitation of wherein the service system is a commissioning service system; wherein the operating condition is part of a commissioning test. However, the examiner takes official notice that commission services are well known and fall within the realm of common knowledge. Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Kates and integrated wherein the service system is a commissioning service system; wherein the operating condition is part of a commissioning test, in order to provide income for the service provider.

Re claim 15, Kates, as modified, teaches the service system set forth in claim 4. Quam further teaches wherein the results module is configured to determine a magnitude of the need for service (e.g. ¶ 163-173, “The prioritization of data and/or information, as discussed herein, may allow a contractor to organize and/or plan their day. Additionally, or alternatively, such prioritization may provide directionally correct next steps for addressing and/or resolving abnormal operations of HVAC systems 130 that impact customers' comfort and/or peace of mind, while optimizing HVAC operation through pro-active upkeep”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        12/1/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 We also note that the steps of "inputting and storing data" related to content, air time period, and available air time periods merely constitute non-functional descriptive material which should not be given patentable weight
        USPTO, BPAI Final Decision, Ex parte Hooper, Appeal 2008-1103